DETAILED ACTION
Status
This supplemental Non-Final Office Action replaces the Non-Final Office Action dated ***.  The previous Non-Final Office Action dated *** had inadvertently omitted the obviousness type double patenting rejection as discussed in the interview conducted on 12/8/2022 as noted in the interview summary. The supplemental Non-Final Office Action now includes this obviousness type double patenting rejection below.  The remainder of this Office Action remains unchanged, including the interview summary, from the Office Action dated ***.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the preliminary amendment filed on 9/15/2020, claims 1-111 have been cancelled, and newly added claims 112-131 are pending.

Effective Filing Date
The instant application contains the following continuity data:
    PNG
    media_image1.png
    89
    802
    media_image1.png
    Greyscale

Claims 112-126, 128-131 are directed to subject matter that was introduced for the first time in U.S. Application 10/908,539, filed 5/16/2005.  US Provisional application 60/521,528 does not disclose or describe the claimed loop on the proximal end as recited in claims 112, 122 and 128.  Therefore, the earliest disclosure for the subject matter of claims 112-126, 128-131 and thus the effective filing date for the subject matter of is 5/16/2005.
Claim 128 is directed to features that were described in US Provisional Application 60/521,528, filed 5/14/2008 and therefore has an effective filing date of 5/14/2004.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 127 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Buncke (US 5931855).
Claim 127. Buncke discloses a barbed suture comprising: (a) an elongated body (10) defining a periphery and a cross section, wherein the cross section has a transverse length (Figs. 1, 1A; col. 4, ll. 43-60); (b) one pointed end, wherein the pointed end includes a needle (14) (col. 4, ll. 43-45); (c) a proximal end (10b); and (d) a plurality of staggered cuts in the elongated body providing for a plurality of staggered barbs (16) extending from the periphery of the elongated body, wherein the barbs are configured to yield toward the elongated body during movement of the barbed suture through tissue in the direction of movement of the pointed end and the barbs being configured to resist movement of the barbed suture through the tissue in a direction opposite the direction of movement of the pointed end by engagement of the barbs within the tissue (col. 2, ll. 19-26; col. 4, ll. 55-60), wherein the barbs are arranged in al helical pattern such that two or more barbs are not laterally adjacent one another along the periphery of the elongated body (Fig. 1A; col. 4, ll. 55-60; col. 8, ll. 64-col. 9, ll. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 112, 114, 117, 118, 121-123, 125, 126, 128-130 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buncke in view of Kammerer (US 5178629).
Claim 112. Buncke discloses a barbed suture comprising: (a) an elongated body (10) defining a periphery and a cross section, wherein the cross section has a transverse length (Figs. 1, 1A; col. 4, ll. 43-60); (b) one pointed end, wherein the pointed end includes a needle (14) (col. 4, ll. 43-45); (c) a proximal end (10b); and (d) a plurality of staggered cuts in the elongated body providing for a plurality of staggered barbs (16) extending from the periphery of the elongated body, wherein the barbs are configured to yield toward the elongated body during movement of the barbed suture through tissue in the direction of movement of the pointed end and the barbs being configured to resist movement of the barbed suture through the tissue in a direction opposite the direction of movement of the pointed end by engagement of the barbs within the tissue (col. 2, ll. 19-26; col. 4, ll. 55-60), wherein the barbs are arranged in al helical pattern such that two or more barbs are not laterally adjacent one another along the periphery of the elongated body (Fig. 1A; col. 4, ll. 55-60; col. 8, ll. 64 - col. 9, ll. 10).
Bunke fails to disclose the proximal end includes a loop configured to receive the needle and the elongated body, wherein the loop has an inner perimeter and an outer perimeter, wherein the inner perimeter of the loop is uninterrupted by any surface features that are configured to affect the needle passing through the inner perimeter of the loop.
However, Kammerer teaches a suture (10) having an elongated body (11) with a needle (17) at its distal end and a loop (12, 13) at its proximal end, the loop for receiving the needle (17) and the elongated body (11) of the suture (Figs. 6-8; col. 2, ll. 66 – col. 3, ll. 9; col. 3, ll. 43-68); wherein it can be seen the loop has an inner perimeter and an outer perimeter, wherein the inner perimeter of the loop is uninterrupted by any surface features that are configured to affect the needle passing through the inner perimeter of the loop (Fig. 1, the loop consists of just the suture material itself and no additional surface features).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the barbed suture of Buncke with a loop on the proximal end as claimed based upon the teachings of Kammerer to allow the needle to be looped through the loop to thereby form a knot and increase the lock strength of the suture in the tissue (col. 3, ll. 43-68).
Claim 114. The combination discloses the invention substantially as claimed above, wherein Bunke discloses the barbs are arranged in a helical pattern such that two or more barbs are not laterally adjacent one another along the periphery of the elongated body (Fig. 1A; col. 4, ll. 55-60; col. 8, ll. 64-col. 9, ll. 10).
Claim 117. The combination discloses the invention substantially as claimed above, wherein Bunke discloses the transverse length is about 100 to 500 microns (col. 8, ll. 6-19).  Bunke discloses the diameter of the blank, raw suture (annotated as distance “A” below) is 100 to 500 microns.  Bunke discloses the depth of the barbs formed (annotated as distance “C” below) can be 30 to 100 microns.  Therefore, the difference in the blank suture minus the depth of the barbs results in the transverse length (labeled as distance “B” below) of the cross section would result in lengths within the claimed range.  For example: a 500 micron raw suture - 100 micron depth of barb = 400 micron transverse length.

    PNG
    media_image2.png
    755
    202
    media_image2.png
    Greyscale

Claim 118. The combination discloses the invention substantially as claimed above, where it would have been obvious to one of ordinary skill in the art at the time the invention was made that the combination results in the elongated body being configured to pass through the loop without the barbs on the elongated body engaging the loop.  It can be seen in Figs. 1 and 1A of Buncke and discussed in col. 8, ll. 6-19 that the barbs extent only a small distance (30 to 100 microns) from the surface of the elongate body. It can be seen in Figs. 1 and 1A of Kammerer that the loop is significantly larger than the size of the elongate body to allow the suture to freely pass through to loop to thereby form the knot.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the barbs would not interfere or engage with the loop during passing of the elongate body through the loop.
Claim 121. The combination discloses the invention substantially as claimed above, wherein Kammerer discloses the barbed suture is configured to be placed in the tissue by passing the barbed suture through the tissue and through the loop so that the tissue is trapped by the barbed suture and the loop (Figs. 6-8).
Claim 122. Buncke discloses a barbed suture comprising: (a) an elongated body (10) defining a periphery and a cross section, wherein the cross section has a transverse length (Figs. 1, 1A; col. 4, ll. 43-60); (b) one pointed end, wherein the pointed end includes a needle (14) (col. 4, ll. 43-45); (c) a proximal end (10b); and (d) a plurality of staggered cuts in the elongated body providing for a plurality of staggered barbs (16) extending from the periphery of the elongated body, wherein the barbs are configured to yield toward the elongated body during movement of the barbed suture through tissue in the direction of movement of the pointed end and the barbs being configured to resist movement of the barbed suture through the tissue in a direction opposite the direction of movement of the pointed end by engagement of the barbs within the tissue (col. 2, ll. 19-26; col. 4, ll. 55-60), wherein the barbs are arranged in al helical pattern such that two or more barbs are not laterally adjacent one another along the periphery of the elongated body (Fig. 1A; col. 4, ll. 55-60; col. 8, ll. 64 - col. 9, ll. 10).
Bunke fails to disclose the proximal end includes a loop configured to receive the elongated body, wherein the loop has an inner perimeter and an outer perimeter, wherein the inner perimeter has a curved proximal end and a pointed distal end, with continuously curved lateral edges extending from the curved proximal end to the pointed distal end.
However, Kammerer teaches a suture (10) having an elongated body (11) with a needle (17) at its distal end and a loop (12, 13) at its proximal end, the loop for receiving the needle (17) and the elongated body (11) of the suture (Figs. 6-8; col. 2, ll. 66 – col. 3, ll. 9; col. 3, ll. 43-68); wherein it can be seen the loop has an inner perimeter and an outer perimeter, wherein the inner perimeter has a curved proximal end and a pointed distal end, with continuously curved lateral edges extending from the curved proximal end to the pointed distal end (see annotated figure below).

    PNG
    media_image3.png
    459
    881
    media_image3.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the barbed suture of Buncke with a loop on the proximal end as claimed based upon the teachings of Kammerer to allow the needle to be looped through the loop to thereby form a knot and increase the lock strength of the suture in the tissue (col. 3, ll. 43-68).
Claim 123. The combination discloses the invention substantially as claimed above, wherein Kammerer discloses the inner perimeter of the loop is uninterrupted by any surface features that are configured to affect the needle passing through the inner perimeter of the loop (Figs. 1A, 6-8, loop is made entirely of the suture and needle with elongate body of suture freely passes through).
Claim 125. The combination discloses the invention substantially as claimed above, wherein Kammerer discloses the barbed suture is configured to be placed in the tissue by passing the barbed suture through the tissue and through the loop so that the tissue is trapped by the barbed suture and the loop (Figs. 6-8).
Claim 126. The combination discloses the invention substantially as claimed above, wherein the barbed suture of Buncke as modified results in the loop taught in by Kammerer to be made of bio-absorbable material (Bunke discloses the suture is made of bioabsorbable material in col. 2, ll. 55-57; therefore the addition of the loop would also be made of the same material as taught by Bunke).
Claims 128-130. Bunke discloses the invention substantially as claimed above, but fails to disclose the proximal end includes a loop configured to receive the needle and the elongated body, wherein the loop has an inner perimeter and an outer perimeter, wherein the inner perimeter of the loop is uninterrupted by any surface features that are configured to affect the needle passing through the inner perimeter of the loop, wherein the proximal end includes a loop configured to receive the elongated body, wherein the loop has an inner perimeter and an outer perimeter, wherein the inner perimeter has a curved proximal end and a pointed distal end, with continuously curved lateral edges extending from the curved proximal end to the pointed distal end.
However, Kammerer teaches a suture (10) having an elongated body (11) with a needle (17) at its distal end and a loop (12, 13) at its proximal end, the loop for receiving the needle (17) and the elongated body (11) of the suture (Figs. 6-8; col. 2, ll. 66 – col. 3, ll. 9; col. 3, ll. 43-68); wherein it can be seen the loop has an inner perimeter and an outer perimeter, wherein the inner perimeter of the loop is uninterrupted by any surface features that are configured to affect the needle passing through the inner perimeter of the loop (Fig. 1, the loop consists of just the suture material itself and no additional surface features).  It can further be seen that the inner perimeter has a curved proximal end and a pointed distal end, with continuously curved lateral edges extending from the curved proximal end to the pointed distal end (see annotated figure from claim 122 above).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the barbed suture of Buncke with a loop on the proximal end as claimed based upon the teachings of Kammerer to allow the needle to be looped through the loop to thereby form a knot and increase the lock strength of the suture in the tissue (col. 3, ll. 43-68).

Claim 115 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buncke in view of Kammerer as applied to claim 114 above, and further in view of Ruff (US 6241747).
Claim 115. The combination discloses the invention substantially as claimed above but fails to disclose the number of barbs in the helical pattern that occupy one revolution is not an integer.
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely a barbed elongate body for closing body wounds, Ruff teaches an elongate body (12) for closing tissue wounds (col. 1, ll. 10-14), having a plurality of helically wound barbs (15), wherein the number of barbs in the helical pattern that occupy one revolution is not an integer (col. 3, ll. 36-52).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the barbs in the helical pattern of the combination such that the number of barbs in the helical pattern that occupy one revolution is not an integer as taught by Ruff since such an arrangement provides a more uniform distribution of forces on the tissue (col. 3, ll. 39-44). 

Claims 116 and 124 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buncke in view of Kammerer as applied to claims 112 and 122 above, and further in view of Kaplan et al (US 2003/0074023).
Claims 116 and 124. The combination discloses the invention substantially as claimed above but fails to disclose the barbs are arranged in three rows along the elongated body, wherein the rows are spaced 120 degrees from one another around the circumference of the elongated body.
However, in the same field of endeavor, Kaplan et al teaches a barbed suture (40) having a plurality of barbs (44) ([0064]; Fig. 1), wherein the number, configuration, spacing and surface area of barbs (44) can vary depending upon the tissue in which the suture is to be used ([0072]).  Applicant has not provided evidence of the criticality of the claimed three rows of barbs, wherein the rows are spaced 120 degrees from one another around the circumference of the elongated body in the instant specification. In paragraph [0006] of the instant specification as amended on 9/15/2020, Applicant discloses exemplary configurations of the barbed suture including “the barbs may be arranged in three rows along the elongated body, where the rows are spaced 120 degrees from one another around the circumference of the elongated body”.  However, Applicant has not provided evidence, such as how the claimed configuration has unexpected results in the performance of the barbed suture.  It is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have been able to determine through routine experimentation the necessary number, configuration and spacing of the barbs of the suture to achieve optimal performance for the tissue to be treated based upon the teachings of Kaplan et al.  Therefore, the claimed configuration of the rows and degrees is merely a configuration discoverable by routine skill in the art through varying the number and spacing of the barbs and fails to patentably distinct the claimed invention of claims 116 and 124 from the prior art. 


Claims 119 and 120 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buncke in view of Kammerer as applied to claim 112 above, and further in view of Leung et al (US 2004/0060409).
Claim 119. The combination discloses the invention substantially as claimed above, wherein it is inherent to Buncke’s disclosure that the barbs are characterized by a barb cut depth (Dc), the barbs are characterized by a barb cut angle (Ø), the barbs are characterized by a barb cut length (Lc) (Figs. 1A, 17, 18), but fails to disclose the ratio of the barb cut depth to the transverse length is about 0.05 to about 0.6, the barb cut angle ranges from 140 to 175 degrees, the ratio of the barb cut length to transverse length is about 0.2 to about 2.
However, in the same field of endeavor, Leung et al teaches a barbed suture (10), wherein the barbs are characterized by barb cut depth (Dc), wherein the ratio of the barb cut depth to the transverse length is about 0.05 to about 0.6, wherein the barbs are characterized by a barb cut angle (Ø), wherein the barb cut angle ranges from 140 to 175 degrees, wherein the barbs are characterized by a barb cut length (Lc), wherein the ratio of the barb cut length to transverse length is about 0.2 to about 2 ([0014]-[0016], [0173]-[0177]; Figs. 5-7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the barbs of the combination to the claimed characteristics as taught by Leung et al since such a range of features facilitate anchoring of the barbs into varying tissues with a suitable strength ([0173]-[0177]).


Claim 120. The combination discloses the invention substantially as claimed above, wherein it is inherent to Buncke’s disclosure that the barbs are characterized by a barb cut angle (Ø), wherein the barbs include first and second barbs (Fig. 1A, 17, 18) but the combination fails to disclose the first barb has a first barb cut angle, wherein the second barb has a second barb cut angle that is different than the first barb cut angle. However, in the same field of endeavor, Leung et al teaches a barbed suture (10), wherein the suture comprises a plurality of barbs having varying barb angles ([0011]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the barbs to have different cut angles based upon the teachings of Leung et al to optimize the performance of the suture by enhancing its tensile strength and the ability of the barbs to maintain wound edges together ([0011]).

Claim 131 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buncke in view of Kaplan et al.
Claim 131. Bunke discloses the invention substantially as claimed above, but fails to disclose wherein the barbs are arranged in three rows along the elongated body, wherein the rows are spaced 120 degrees from one another around the circumference of the elongated body.
However, in the same field of endeavor, Kaplan et al teaches a barbed suture (40) having a plurality of barbs (44) ([0064]; Fig. 1), wherein the number, configuration, spacing and surface area of barbs (44) can vary depending upon the tissue in which the suture is to be used ([0072]).  Applicant has not provided evidence of the criticality of the claimed three rows of barbs, wherein the rows are spaced 120 degrees from one another around the circumference of the elongated body in the instant specification. In paragraph [0006] of the instant specification as amended on 9/15/2020, Applicant discloses exemplary configurations of the barbed suture including “the barbs may be arranged in three rows along the elongated body, where the rows are spaced 120 degrees from one another around the circumference of the elongated body”.  However, Applicant has not provided evidence, such as how the claimed configuration has unexpected results in the performance of the barbed suture.  It is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have been able to determine through routine experimentation the necessary number, configuration and spacing of the barbs of the suture to achieve optimal performance for the tissue to be treated based upon the teachings of Kaplan et al.  Therefore, the claimed configuration of the rows and degrees is merely a configuration discoverable by routine skill in the art through varying the number and spacing of the barbs and fails to patentably distinct the claimed invention of claim 131 from the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 112-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,548,592. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 112-131 of the instant application are to be found in claims 1-28 of the patent.  Thus the difference between claims 112-131 of the instant application and claims 1-28 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claims 1-28 of the patent is in effect a “species” of the “generic” invention of claims 112-131 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 112-131 are anticipated by claims 1-28 of the patent, it is not patentably distinct from claims 1-28 of the patent. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon (US 5222976) discloses a barbed suture having a proximal loop for receiving a needle, wherein the loop is uninterrupted;
Leung et al (US 2003/0014077) teaches barbs having different angles.



Allowable Subject Matter
Claim 113 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejections are obviated.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Bunke in view of Kammerer as noted above for the rejection of claim 113.  Bunke explicitly discloses the needle (14) is a metallic element that is a separate the suture body (10), thereby providing a pull-away needle/suture combination which allows for needle detachment with sufficient tension (col. 5, ll. 22-38; “[s]uch a detachable arrangement can easily be made with the barbed sutures of the invention, such as by swaging a metal end of the needle over the leading end of the suture with just sufficient force to allow the suture to be pulled through tissue but still allowing the needle to be pulled free when deliberate force is applied. To use such a detachable needle system, the surgeon simply holds the trailing end 10b of the suture after the suture has been emplaced and pulls the needle with the force required to detach it”).
The prior art of record does not disclose or fairly suggest either singly or combination the claimed barbed suture of claim 113 comprising, inter alia, the needle integral with the elongated body.  It would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pull-away suture/needle combination of Bunke to an integral suture/needle as claimed as this would destroy the device of Bunke.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771